                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

JAMAL BEKHTYAR                                                                        PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:17-CV-P105-JHM

GRAYSON COUNTY DETENTION CENTER et al.                                            DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       Before the Court are the motion for reconsideration (DN 17) filed by Defendant United

States of America and the motion to dismiss (DN 14) filed by Defendant Michael Wilson. Each

will be considered below.

Motion for reconsideration (DN 17)

       In his complaint, Plaintiff, Jamal Bekhtyar, who is proceeding pro se, alleged that

Defendant Wilson, a U.S. Probation Officer in the Middle District of Tennessee, was deliberately

indifferent to Plaintiff’s serious medical need because Defendant Wilson failed to inform the

U.S. Marshal’s Office and the U.S. Attorney’s Office that Plaintiff required antibiotics, rest, and

follow-up medical attention for a spider bite when Plaintiff was arrested by the U.S. Marshal’s

Office. On initial review, the Court allowed Plaintiff an opportunity to amend his complaint to

name Defendant Wilson in his individual capacity. Plaintiff did so (DN 11), and the Court

allowed the Eighth/Fourteenth Amendment claim under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against Defendant Wilson to proceed.

       In its motion for reconsideration, Defendant United States moves the Court for

reconsideration of its determination that Plaintiff had alleged a constitutional claim against

Defendant Wilson. Defendant United States argues that since recovery against Defendant

Wilson would be from his personal assets, the Court must reconsider its decision to prevent a
manifest injustice. Defendant United States further argues that within the second amended

complaint, Plaintiff fails to link Defendant Wilson to a constitutional violation.

       Plaintiff’s motions (DNs 20 and 22) for the Court to deny the Defendants’ motion to

dismiss are effectively a response to the motion for reconsideration. Plaintiff states that his

Eighth and Fourteenth Amendments were violated by all Defendants; that the Court has liberally

and correctly construed his complaint; and that Defendants are not immune to Plaintiff’s claims

of deliberate indifference to a serious medical issue in violation of the Eighth and Fourteenth

Amendments.

        “Traditionally, courts will find justification for reconsidering interlocutory orders when

there is (1) an intervening change of controlling law; (2) new evidence available; or (3) a need to

correct a clear error or prevent manifest injustice.” Rodriguez v. Tenn. Laborers Health &

Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004). The Court will reconsider whether Plaintiff

has stated a constitutional claim against Defendant Wilson.

       The Sixth Circuit historically has analyzed Fourteenth Amendment pretrial detainee

claims and Eighth Amendment prisoner claims “under the same rubric.” Villegas v. Metro.

Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013). “[A] prisoner’s Eighth Amendment right

is violated when prison . . . officials are deliberately indifferent to the prisoner’s serious medical

needs.” Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001) (citing Estelle v. Gamble, 429

U.S. 97, 104 (1976)). “A deliberate indifference claim has both objective and subjective

components.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011).

       “The objective component mandates a sufficiently serious medical need.” Barnett v.

Luttrell, 414 F. App’x 784, 787 (6th Cir. 2011). This Court will assume, and Defendant does not




                                                   2
argue otherwise, that Plaintiff’s spider bite was a sufficiently serious medical need so as to

satisfy the objective component.

         The subjective component regards a prison official’s state of mind; the prison official

must “be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Blackmore v. Kalamazoo Cty., 390

F.3d 890, 896 (6th Cir. 2004) (internal quotation marks and citation omitted).1 Defendant United

States argues that Plaintiff has not met the subjective prong because nothing suggests that

Defendant Wilson was aware of the lack of medical care during Plaintiff’s detention at Grayson

County Detention Center (GCDC) or that Defendant Wilson did not himself believe that Plaintiff

would receive adequate care. Defendant United States argues that, even under a liberal reading

of the complaint, Plaintiff only sets forth a negligence claim as to Defendant Wilson.

         The Court takes note of Defendant’s argument that Defendant Wilson could have

reasonably believed that Plaintiff would in fact receive medical attention at GCDC. Defendant

United States points to the fact that Defendant Wilson assured Plaintiff that he would receive

medical attention and to the fact that when Defendant Wilson saw Plaintiff in court three days

later and realized that he had not received and needed medical treatment Defendant Wilson

“immediately” had Plaintiff released to go to the hospital.

         The instant case is similar to a recent decision by this Court. In Quintana v. Woosley,

No. 4:18-CV-P95-JHM, 2018 WL 3487470, at *3 (W.D. Ky. July 19, 2018), the plaintiff’s main

         1
            The Sixth Circuit recently observed that the standard which governs pretrial detainee Fourteenth
Amendment claims may be shifting. In a footnote in Richmond v. Huq, the court cited the Supreme Court’s decision
in Kingsley v. Hendrickson, __ U.S. __, 135 S. Ct. 2466 (2015), which held that a pretrial detainee’s Fourteenth
Amendment excessive-force claim need only meet a lesser “objectively unreasonable” standard under the Fourteenth
Amendment. 885 F.3d 928, 938 n.3 (6th Cir. 2018). The Huq Court stated that Kingsley “calls into serious doubt
whether [a plaintiff] need even show that the individual-defendant officials were subjectively aware of [the
plaintiff’s] serious medical condition and nonetheless wantonly disregarded them.” Id. However, the Huq Court
also noted that it could find no circuit that had yet applied Kingsley specifically to a claim of deliberate indifference
to a detainee’s serious medical need. Id.


                                                           3
complaint was that medical officials did not provide treatment for his spider bite until one week

after he let them know about the bite through “word of mouth.” This Court found the following:

         “[A] short delay by itself in administering medical treatment—even an
        unexplained delay—is not enough to demonstrate deliberate indifference to . . .
        medical needs, but instead evinces negligence.” See Barner v. Mackie, No. 17-
        1608, 2017 WL 5633399, at *3 (6th Cir. 2017) (citing Santiago v. Ringle, 734
        F.3d 585, 592-93 (6th Cir. 2013)); see also Hood v. Johns, No. 5:11-CT-3072-FL,
        2012 WL 3839987, at *4 (E.D.N.C. Sept. 5, 2012) (granting summary judgment
        against a plaintiff who asserted that defendant prison guards had promised him
        treatment for a brown recluse spider bite because in the absence of any evidence
        suggesting that the guards “purposely denied or delayed his treatment,” a one-
        week delay in obtaining treatment “at most, amounts to negligence, which does
        not state a constitutional claim”).

Id.

        Here, the delay, three days, is even shorter than in Quintana, and Defendant Wilson had

no control over whether Plaintiff received medical care at GCDC. Accordingly,

        IT IS ORDERED that the motion for reconsideration (DN 17) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s Bivens claim against Defendant Wilson is

DISMISSED for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1).

        The Clerk of Court is DIRECTED to terminate Defendant Michael Wilson as a party to

this action.

Motion to dismiss (DN 14)

        In his motion to dismiss the Federal Tort Claims Act (FTCA) claim, Defendant Wilson

argues, among other things, that Plaintiff did not exhaust his administrative remedies as required

by the FTCA by filing an administrative claim with the U.S. Probation Office. Attached to the

motion is a letter from the Chief Probation Officer for the Middle District of Tennessee who

states that Plaintiff “did not file a Federal Tort Claim Act administrative claim with this office

prior to his lawsuit.”



                                                  4
       In his motions to deny Defendant’s motion to dismiss (DNs 20 and 22), Plaintiff does not

argue that he, in fact, did file an administrative claim.

       In reply (DN 21), Defendant argues that Plaintiff does not and cannot refute the fact that

he has not met the FTCA’s prerequisite statutory requirement of filing an administrative claim.

       A plaintiff bringing a negligence claim under the FTCA must exhaust the administrative

remedies associated with the FTCA prior to bringing an action in federal court. 28 U.S.C.

§ 2675(a). That statute provides in pertinent part:

               An action shall not be instituted upon a claim against the United
               States for money damages for injury or loss of property or personal
               injury or death caused by the negligent or wrongful act or omission
               of any employee of the Government while acting within the scope
               of his office or employment, unless the claimant shall have first
               presented the claim to the appropriate Federal agency and his
               claim shall have been finally denied by the agency in writing and
               sent by certified or registered mail.

Id. (emphasis added). The requirement that an administrative claim be filed as before filing a

civil action under the FTCA is a jurisdictional prerequisite. Harris v. City of Cleveland, 7 F.

App’x 452, 458 (6th Cir. 2001) (per curiam) (holding “the FTCA requires a plaintiff to exhaust

administrative remedies prior to instituting such a lawsuit”); Joelson v. United States, 86 F.3d

1413, 1422 (6th Cir. 1996) (dismissal proper for lack of jurisdiction under FTCA where plaintiff

did not allege he had filed an administrative claim).

        Here, it is clear that Plaintiff did not file for administrative relief before filing the instant

action in this Court. Consequently, the Court determines that Plaintiff has not exhausted his

administrative remedies as required by the FTCA. Therefore, dismissal without prejudice is

proper. See Joelson v. United States, 86 F.3d at 1422. Accordingly,

       IT IS ORDERED that the motion to dismiss (DN 14) the FTCA claim against the United

States is GRANTED and the FTCA claim is DISMISSED without prejudice.

                                                   5
         The Court will enter a separate Order dismissing this action.

Date:   December 20, 2018




cc:     Plaintiff, pro se
        Counsel of record
4414.009




                                                  6
